Citation Nr: 9919923	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease with radiculopathy, claimed as nerve damage to the 
hands and neck.

2.  Entitlement to an increased rating for residuals of a 
fracture and dislocation of the right hip, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  
He also served on active duty for training from May 28, 1977 
to June 11, 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision which 
denied increased ratings for residuals of a right hip injury 
and for residuals of a right elbow fracture.  The veteran did 
not perfect his appeal regarding the rating for the right 
elbow after a statement of the case was issued on both 
claims.  The appeal is also from a September 1996 RO decision 
which denied service connection for claimed nerve damage in 
the hands and neck and an April 1997 decision that denied 
service connection for disc herniations at C5-6 and C6-7 with 
spinal stenosis and foraminal narrowing with radiculopathy.  
The disabilities considered in those two rating decisions 
constitute a single disability entity, and the claim 
regarding such disability will be considered as a single 
issue which will be addressed in the Remand which follows 
this decision.  

In December 1995 the veteran filed a claim for a total 
disability rating based on individual unemployability; this 
claim has not yet been addressed by the RO.  It is referred 
to the RO for appropriate action.


FINDING OF FACT

Residuals of a right hip fracture and dislocation are 
manifested by complaints of pain unsupported by clinical 
evidence and no more than moderate impairment of the right 
hip or knee.


CONCLUSION OF LAW

Residuals of a right hip fracture and dislocation do not 
warrant a rating in excess of 20 percent.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records for the veteran's 1974-1976 service 
are negative for any pertinent disorder.  During annual 
training with the National Guard from April 28, 1977 to June 
11,1977, he was injured in a motor vehicle accident, 
sustaining a posterior fracture and dislocation of the right 
hip.  The right hip fracture was openly reduced and 
internally fixated.  

On March 1979 VA orthopedic examination, the veteran had 
complaints of pain in arm, leg, back and hip.  In April 1979 
the RO, in pertinent part, granted service connection and a 
non-compensable rating for residuals of a fracture and 
dislocation of the right hip.  

On September 1984 VA orthopedic examination, the diagnoses 
included fracture and dislocation of the right hip, status 
post open reduction and nailing with residual nail and pain.

On a December 1992 VA orthopedic examination, the veteran's 
complaints included right hip pain.  A 14-cm surgical scar 
was noted at the right hip.  Range of motion for the right 
hip was 125 degrees flexion, 0 degrees extension, 45 degrees 
of internal and external rotation, and 45 degrees of 
abduction and adduction.  The diagnoses included history of 
dislocated right hip with previous surgery and history of 
chronic pain.  

In February 1993 the RO granted an increased rating of 10 
percent for the service-connected right hip disorder based on 
the history of pain reported on the December 1992 VA 
orthopedic examination.

On December 1993 VA orthopedic examination, the veteran 
reported right hip pain since the motor vehicle accident.  He 
walked with a slight limp favoring his right hip and used a 
cane.  The examiner described flexion to 110 degrees (bent 
knee), extension to 5 degrees, internal and external rotation 
to 40 degrees, abduction to 45 degrees, and adduction to 0 
degrees.  The examiner said the veteran had normal range of 
motion of the right hip except for flexion.  X-rays of the 
right hip revealed a metallic screw in the projection of the 
right acetabulum and femoral head.  There was no evidence of 
arthritic change.  The radiologist commented that there were 
no findings of significance.  The diagnoses included status 
post plate to the right hip with residual flexion defect.  

In January 1994, the RO granted an increased rating of 20 
percent for the service-connected right hip disorder.

VA outpatient treatment records from January to May 1994 and 
the report of an admission to a VA substance abuse treatment 
program (SATP) from October 1994 to February 1995 note 
complaints of diffuse arthralgia.  In May 1994 the veteran 
was seen for various arthralgias and myalgias.  It was noted 
that he was seeking narcotic medication (Tylenol # 3).  He 
was referred to a physician for evaluation as to any 
objective evidence of a cause for complaints.  On evaluation, 
it was noted he walked with a cane.  He had a normal gait and 
full range of motion in all his joints in all extremities.  
There were no clinical findings to support his complaints of 
pain.  There was no muscle weakness or tenderness.  A 
consultation at the mental health clinic was recommended to 
provide some coping mechanism and for alcohol abuse 
counseling.

Examination during the 1994-1995 SATP noted a positive 
Fabere's sign of the right hip with extremes of abduction.  
There full range of motion of the knees.  The final diagnoses 
included post-traumatic degenerative joint disease.  

In June 1995, a VA physician noted that the veteran reported 
multiple arthralgias (worse in the lower back, hips, knees, 
and ankles) since his motor vehicle accident in 1977.  He had 
only fair-to-poor response to anti-inflammatory drugs, 
physical therapy, and non-narcotic medications.  It was 
reported that that he was unable to work because of the 
continuous pain.  

In May 1995, a VA psychologist reported that the veteran was 
unable to work because of severe arthralgias.  

VA outpatient treatment records from June to November 1996 
show the veteran was seen for various arthralgias and 
myalgias.  In June 1996 it was reported that that an EMG 
showed diffuse polyneuropathies which were not present in 
April 1994.  The assessments were polyneuropathy of 
undetermined cause, radiculopathy, and arthralgias and 
myalgias, maybe secondary to polyneuropathy and 
radiculopathy.  

II. Analysis

The veteran contends that his service-connected residuals of 
a fracture and dislocation of the right hip are more 
disabling than 20 percent.  His claim for an increased rating 
is well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded." 
Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).  
(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

The veteran's right hip disorder is rated under 38 C.F.R. § 
4.71a, Code 5255.  That code provides a 20 percent evaluation 
for malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or hip disability.  Id.  The 
current 20 percent is apparently predicated on moderate right 
hip disability.  Since there is no evidence of malunion of 
the femur a rating higher than 20 percent are not possible 
under this code.  The hip disability may alternatively be 
rated based on limitation of motion. 

A maximum rating of 10 percent is warranted where extension 
of the thigh is limited to 5 degrees.  A 10 percent rating is 
warranted where flexion of the thigh is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 10 percent rating is warranted for 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, affected leg; or for limitation of adduction of 
the thigh, cannot cross legs.  A 20 percent rating is 
warranted for limitation of abduction of the thigh where 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.   

The veteran's right hip disorder is manifested primarily by 
complaints of pain.  The current record shows little, if any, 
objective evidence to support his complaints, and it was 
noted that the complaints of pain are generalized, not 
focused on the right hip, and not supported by clinical 
findings.  It has also been noted that his symptoms may be 
due to non-service-connected conditions; i.e., 
polyneuropathies and radiculopathy.  In any event his range 
of motion of the hip is considerably greater than the 
limitation of motion of motion required for the current 20 
percent rating.  Consequently, an even higher rating clearly 
is not warranted.  Even considering the effects of pain there 
is no suggestion that the veteran's right hip disability 
would approach the criteria for a rating in excess of the 
currently assigned 20 percent rating based on limitation of 
motion or a finding of moderate hip disability.

Since the preponderance of the evidence is against the claim 
for a higher rating than 20 percent for the veteran's right 
hip disability, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for residuals of a right hip fracture and 
dislocation is denied.


REMAND

Regarding the claim of service connection for cervical disc 
disease, the critical factor is whether there is medical 
evidence of linkage of the veteran's cervical disc disease 
with radiculopathy to the motor vehicle accident in service.  
In this regard a December 12, 1996 statement from a VA doctor 
purporting to provide such a link appears ambiguous.  She 
states that the veteran has had symptoms, apparently neck 
pain and radiculopathy, since the 1977 accident.  The record 
including contemporaneous treatment reports from the time of 
the accident and orthopedic examinations prior to 1996 does 
not support the factual assertion that the veteran had such 
neck symptoms (at times and places when it is likely that 
such symptoms would be reported).  It is not clear to what 
extent her opinion is based on this unsupported factual 
premise.  Furthermore it is not clear, despite the February 
1997 supporting letter from the Chief of Staff at the Hampton 
VAMC, that the VA physician reviewed the veteran's claims 
folder, including contemporaneous treatment records from the 
time of the accident and orthopedic examinations prior to 
1996, and what effect such review would have had on her 
December 12, 1996 statement.  Further clarification is 
warranted.

1.  The RO should arrange for the file to 
be reviewed by the VA physician who 
furnished the December 12, 1996 statement 
in support of the veteran's claim.  The 
doctor should review the veteran's claims 
file and identify any contemporaneous 
record of neck pain or radiculopathy 
prior to 1996.  If there are no such 
records, she should comment whether the 
absence of such symptoms affects her 
opinion regarding a link between the 
veteran's current cervical disc disease 
and his motor vehicle accident in 1977.  
She should furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's cervical disc disease 
is due to the motor vehicle accident in 
service (rather than to intervening 
causes).  A complete rationale for any 
opinion(s) should be provided.  If the 
specified physician is not available, the 
RO should forward the file to another VA 
doctor for review and an opinion as 
specified above.  If in the opinion of 
such reviewer another VA examination is 
indicated, the RO should arrange for an 
examination to be conducted.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

